DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhola (2005/0165388) in view of O’Beirne (US 2012/0271339).
Regarding claims 1, 9, 13, 14 and 19, Bhola discloses a cryosurgical (paragraph [0069]) balloon catheter system (e.g. figs. 2, 3A). All balloons have balloon interiors and are capable of undergoing inflation cycles. The system includes a fluid source and a controller for controlling fluid to the balloon (which can be made from polyurethane, [0124], see also [0159]) such that the pressure of the fluid results in the balloon having a particular diameter ([0089]). Bhola teaches that compliant balloons allow for a wide range of working diameters thus facilitating the treatment of different patients, or 
Regarding claims 2, 3, 15 and 16, the number of uses prior to a current use is by definition empirical data.
Regarding claims 5-8, the system of Bhola-O’Beirne does not specifically disclose a yet further inflation pressure to achieve a yet further balloon diameter, where the pressures are different and where the diameter is either the same or different from the first balloon diameter. However, as discussed above, Bhola teaches that one of the advantages of compliant balloons it the ability to treat vessels of different sizes, which means a balloon of different diameters. Further, also discussed above, O’Beirne teaches that compliant balloons increase in size after use, which in conjunction with the vessel size different means that different pressures will be necessary to achieve different diameters depending on how long the balloon has been in service and what the diameter is of the specific vessel. Therefore, before the filing of the application, it would have been obvious to a person of ordinary skill in the art to modify the system of Bhola-O’Beirne to allow a user to configure the system to engage with any number of differently sized vessels, as taught by Bhola, by modifying the pressure to achieve a corresponding balloon diameter to account for the change of size in a compliant balloon when used over time (the change of size being disclosed by O’Beirne), to produce the predictable result of allowing the device to treat the particular vessels of a particular patient with the system at any point during the lifespan of the system.

Claims 10-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhola and O’Beirne, further in view of Houser (US 2009/0030437).
Regarding claims 10-12, 17 and 18, the system of Bhola-O’Beirne does not specifically disclose where the control system is located, although Bhola does disclose a . 

Allowable Subject Matter
Claims 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons discussed in the previous Action. It is noted that claims 3 and 16 have been amended to be substantially broader, namely that the system accounts for “at least one” of the variables instead of all of them. Since “previous number of balloon inflations” is in claims 1 and 14, any device/system which reads on those claims will read on claims 3 and 16 (respectively).

 Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive. Applicant argues that “the Examiner has failed to provide exactly what modification would be made to Bhola, let alone provide any reasoning as to .
 The alternative understanding of the facts taught by Bhola and O’Beirne would be that a person of ordinary skill in the art, recognizing that balloon size changes with use and that balloon volume and pressure are materially important parameters, would simply shrug and accept the increasingly inefficient and potentially dangerous results from applying the same pressure to a differently sized balloon. This is the reason why some claims were indicated allowable: they recite sufficiently specific details for how the claimed system operates that go beyond a “generic” implementation of the general suggestion that the balloon size matters and changes with use. Thus, in essence, the examiner agrees with Applicant that that the specification discloses an invention not taught or disclosed by the prior art regarding a control system which uses specific parameters to change the pressure based on the number of inflations, but takes the position that this feature is fairly claimed in claims 4 and 20 and that claims 1, 14 and 19 do not offer a patentable distinction over what the prior art teaches in the context of what a person of ordinary skill in the art would know. Which is not to say the specification does not have other clarifying limitations that would define around the rejections of record.
Applicant also argues that “there is no mention in Bhola that the disclosed system can accommodate such modifications,” but the test for obviousness is not that the claimed invention is expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). This argument is unpersuasive because it does not account for the ability of a person of ordinary skill in the art to make a cryosurgical system perform in a desired manner, 
Applicant finally argues the rejection amounts to a “common sense” solution but that is only true in that it is “common sense” to make a medical device that is safe and effective, which is to say it can be argued “common sense” is the only reason why any modifications occur in the first place. The solution proposed instead arises from the express teaching of a prior art reference, in the context of what a person of ordinary skill in the art would know and be able to do, which is understood to be the “evidence” required by the Federal Circuit in the case cited by Applicant (in a portion discussing In re Bozek). It is noted that if this argument were persuasive it would throw all obviousness rejections into question since it can always be argued it is “common sense” for a person of ordinary skill in the art to modify one reference according to the teachings of another.  

 Conclusion  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794